Exhibit 10.10

WASHINGTON BANKING COMPANY

2010 AWARD AGREEMENT –

RESTRICTED STOCK

THIS AGREEMENT is entered into by and between Washington Banking Company (the
“Company”) and John L. Wagner (“Executive”). The Company and Executive agree as
follows:

Pursuant to the Company’s 2005 Stock Incentive Plan as presently in effect (the
“Plan”), the Company hereby grants to Executive a Restricted Stock Unit award
(“RSU”) for 11,257 units of WBCO stock at an award value of $143,754.00 (the
“Grant”). The Grantee is awarded the right to receive shares (one share for each
RSU) of WBCO common stock.

The date of this Grant is July 1, 2010 (the “Grant Date”). This Grant shall
terminate on December 31, 2012 unless sooner terminated by reason of death,
disability or other termination of status as a participant, as provided in the
Plan.

Except as set forth in this Agreement, this Grant shall vest subject to the
provisions of the Plan, in accordance with the following schedule:

 

Date

   Percentage of RSUs Vested  

December 31, 2010

     33.33 % 

December 31, 2011

     66.66 % 

December 31, 2012

     100.00 % 

In the event of a Change in Control, as defined in the Plan, or upon the death
of the Executive, all shares will become fully vested.

Notwithstanding anything in this Agreement or the Plan to the contrary, during
the TARP Period, the shares subject to this Grant will vest no earlier than in
accordance with the following schedule:

 

Event

   Percentage of RSUs Vested  

Repayment of 25% of TARP Proceeds

     25.00 % 

Repayment of 50% of TARP Proceeds

     50.00 % 

Repayment of 75% of TARP Proceeds

     75.00 % 

Repayment of 100% of TARP Proceeds

     100.00 % 

For purposes of this Agreement, “TARP Period” means the period beginning with
the Company’s receipt of financial assistance from the United States Treasury
Department (“Treasury”) and ending on the last date upon which any obligation
arising from financial assistance from the Treasury (disregarding any warrants
to purchase stock of the Company held by the Treasury) remains outstanding.
“TARP Proceeds” means the aggregate financial assistance received from the
Treasury under the Treasury’s Capital Purchase Program, established under the
Troubled Asset Relief Program authorized by the Emergency Economic Stabilization
Act of 2008, as amended by the American Recovery and Reinvestment Act of 2009.

By way of example only, if 50% of the TARP Proceeds are repaid before the second
anniversary of the Grant Date, the Executive will be vested in 50% of the Grant,
rather than 66.66% of the Grant. But if 100% of the TARP Proceeds are repaid
before the third anniversary of the Grant Date, the Executive will be vested in
only 66.66% of the Grant, rather than 100%, and will vest in the remaining Grant
upon the third anniversary of the Grant Date.



--------------------------------------------------------------------------------

All of the terms and conditions of the Plan are incorporated by this reference
as part of this Agreement as if such terms and conditions had been included in
this Agreement. In addition, during the TARP Period, any interpretation of this
Agreement and the vesting of shares hereunder will be subject to the provisions
of the “TARP Standards for Compensation and Corporate Governance” set forth in
31 C.F.R Part 30.

EXECUTED as of July 1, 2010.

 

EXECUTIVE:

  

WBCO:

  

WASHINGTON BANKING COMPANY

/s/John L. Wagner

  

/s/ Anthony B, Pickering

  

Anthony B. Pickering, Chairman